Vinje, J.
Mandamus sued out of this court to restrain the circuit court and parties in the case of City of Milwaukee v. Milwaukee Electric Railway & Light Company from carrying into effect the judgment entered therein, and especially that part of it requiring passengers from outside of the city limits but within the single-fare zone, as established by the railroad commission, or passengers from the city going to some point in the single-fare zone outside the city, to pay an additional fare at the city limits. In view of the decision herewith rendered in the case of City of Milwaukee v. Milwaukee Electric Railway & Light Co., ante, p. 400, 180 N. W. 339, the petition is held to contain all the essential facts necessary to state a cause of action, and the city’s motion to quash the alternative writ of mandamus is denied.
By the Court. — Motion to quash the alternative writ of mandamus is denied.